DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixing block having a potion that is rotatably movable in relation to a stationary portion, as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment claiming that the actuator rod of the timer cartridge is moveable only in translation is not disclosed is the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “at least one water supply inlet” is unclear what the applicant is referring to since based on applicant’s disclosure and claim limitations the tap requires at least two water supply inlets to function as intended with the claimed mixing block; and the limitation “the mixed water” has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billeter (U.S. Patent No. 4,241,759).
Regarding claim 1, Billeter discloses a single-lever, timed mixer tap (Figs. 1-17) comprising a pushbutton (16) that makes it possible to control the passage (Column 3 lines 40-57) of water between at least one water supply inlet (26 and 28) and at least one outlet (12) for the mixed water, a mixing block (29) having a portion that is rotatably movable in relation to a stationary portion (Fig. 5) in order to vary the temperature (Column 2 lines 3-12) of the mixed water, and a timer cartridge (Fig. 6), characterized in that the mixing block (29) and the timer cartridge (Fig. 6) are mounted separately (Fig. 6) from one another and the pushbutton (16) is mounted such that it is translatably and rotatably movable (Column 3 lines 40-57), and in that at least one member (51 and 35) for transmitting the movement of the pushbutton (16) is provided, this being designed to transmit a translational movement to an actuator rod (60) of the timer cartridge (inside 22 and 24) as well as a rotational movement to the portion (29) that is rotatably movable of the mixing block (29), wherein said timer cartridge actuator rod (60) is movable only in translation.
Regarding claim 2, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the rotational movement (Column 2 lines 3-12) is transmitted from the exterior of the timer cartridge (Fig. 6).
Regarding claim 3, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the mixing block (29) is a thermostatic sub-assembly (Figs. 6).
Regarding claim 4, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the timer cartridge (Fig. 6) is arranged (Fig. 6) between the pushbutton (16) and the mixing block (29). 
Regarding claim 5, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the timer cartridge (Fig. 6) is received in part (Fig. 6) inside a transmission member (13).
Regarding claim 6, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the transmission member (13) is a hollow cylinder (Fig. 6) traversed by the actuator rod (60) of the timer cartridge (Fig. 6).
Regarding claim 7, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the mixing block (29), the timer cartridge (Fig. 6), the pushbutton (16) and the transmission member (13) are aligned.
Regarding claim 8, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the mixing block (29), the timer cartridge (Fig. 6), the pushbutton (16), and the transmission member (13) are aligned along an axis of the actuator rod (60).
Regarding claim 9, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) comprising two water supply inlets (18 and 19), one said water supply inlet for hot water (19) and one said water supply inlet cold water (18). 
Regarding claim 10, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) wherein the entirety of the timer cartridge (Fig. 6) is received inside the transmission member (13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753